[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Jones v. Cleveland Clinic Found., Slip Opinion No. 2020-Ohio-3780.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2020-OHIO-3780
     JONES, ADMR., APPELLEE, v. CLEVELAND CLINIC FOUNDATION ET AL.,
                                     APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Jones v. Cleveland Clinic Found., Slip Opinion No.
                                   2020-Ohio-3780.]
Trials—Juror deliberations—Evid.R. 606(B)—Juror’s letter after trial had ended
        expressing regret for changing a vote was evidence of a statement
        concerning a matter about which the juror was precluded from testifying
        under the evidence rule—When only a short time had passed after jury
        restarted deliberations once a substitute juror had been seated, a trial court
        did not err in failing to give a charge relating to deadlocked deliberations.
     (No. 2019-0390―Submitted March 11, 2020―Decided July 23, 2020.)
             APPEAL from the Court of Appeals for Cuyahoga County,
                             No. 107030, 2019-Ohio-347.
                                 _________________
        DEWINE, J.
                             SUPREME COURT OF OHIO




       {¶ 1} This case involves a jury verdict rendered late on a Friday evening in
favor of the defense in a medical-malpractice action. After the trial was over, one
of the jurors wrote a letter to the court saying that she regretted her vote and had
compromised her true beliefs to avoid having to return the following week. The
trial court refused to consider the letter and denied the plaintiff’s motion for a new
trial. But the court of appeals reversed, determining that the letter could properly
be considered and that the trial court had abused its discretion in refusing to grant
a new trial. We conclude that the court of appeals erred in so doing.
                                I. BACKGROUND
        A. ReDon Jones suffers a heart attack after seeking treatment
       {¶ 2} ReDon Jones died of a heart attack. About two weeks before his
death, he presented to the Cleveland Clinic’s Hillcrest Hospital complaining of
chest pains. A cardiologist evaluated ReDon and ordered that a stress test be
conducted on a treadmill to determine whether there was evidence of reversible
ischemia (a decreased blood supply to the heart muscles). The test was performed
the following week, and the cardiologist interpreted the results as negative for
ischemia. ReDon’s fatal heart attack occurred a week later.
       {¶ 3} Madora Jones, ReDon’s wife and the administrator of his estate, filed
a wrongful-death and medical-malpractice action against the cardiologist, Hillcrest
Hospital, and the Cleveland Clinic Foundation (collectively, “the Cleveland
Clinic”). The lawsuit alleged that the cardiologist had been negligent in failing to
order a cardiac catheterization, which would have found ReDon’s blocked coronary
artery and enabled doctors to save his life.
         B. The jury deliberates and reaches a Friday evening verdict
       {¶ 4} The case proceeded to trial, which began on a Monday. The parties
rested on Thursday of the same week, and the jury began deliberations on Friday at
about 11:00 a.m. At 12:30 p.m., the jury sent a note to the court asking for
clarification about the legal definition of the standard of care and alerting the court


                                          2
                                    January Term, 2020




that their votes were evenly split. The trial court instructed the jury to re-read the
jury instructions and to continue deliberations.
          {¶ 5} Approximately half an hour later, the jury took a lunch break that
lasted until 2:15 p.m. At 5:00 p.m., the jury submitted a second note asking, “We
are still undecided 4-4. What should we do?” After conferring with counsel, the
trial court submitted a reply at 5:20 p.m. that stated: “Keep deliberating.”
          {¶ 6} Sometime after the second note, a juror requested to be excused due
to a family emergency. The trial court asked the jury: “Do you want to continue to
deliberate if Juror No. 3 has to go?” The jury responded, “Yes.” After conferring
with the attorneys, the court dismissed the juror and empaneled an alternate juror.
Upon the request of Jones’s counsel, the trial court—at about 7:20 p.m.—instructed
the jurors that they would “have to restart their deliberations” from the beginning
with the replacement juror. The court explained that this meant the jury would have
to select a new foreperson and supplied the jury with new verdict forms and
interrogatories.
          {¶ 7} The jury then deliberated for approximately one hour before sending
a third note around 8:00 p.m. announcing that it was deadlocked four-to-four. With
the agreement of counsel for both parties, the court instructed the jury to keep
deliberating. About an hour later, the trial court received another note, which
stated:


                 We are deadlocked at 50/50. Everyone is very strong in their
          decision and are not swaying based on the evidence. How long do
          we have to stay here tonight? Can we go home? We are tired,
          cranky, and see no change in our opinions, based on the evidence in
          the foreseeable future.




                                            3
                             SUPREME COURT OF OHIO




       {¶ 8} By this time, it was around 9:30 p.m. The trial court, with the
agreement of counsel, decided to send a note to the jurors saying that they could
leave and come back on Monday morning to resume deliberations. After delivering
the message to the jury, the bailiff reported that a couple of jurors reacted to the
judge’s note by stating, “Come back for what? We’re not going to change.” In
response, the trial court determined that it would read the standard jury instruction
relating to deadlocked deliberations, commonly known as the Howard charge, State
v. Howard, 42 Ohio St. 3d 18, 537 N.E.2d 188 (1989), paragraph two of the
syllabus, and discussed with counsel about whether it should read the charge that
night or on Monday morning.
       {¶ 9} At approximately 10:00 p.m., while the judge and the attorneys were
still discussing the timing of the Howard charge, the bailiff announced that the jury
had reached a verdict. The jury returned to the courtroom, and the trial court
reviewed the verdict forms and interrogatories. The court realized that the jurors
had not completed the general-verdict form and instructed them to return to the jury
room to complete this form. At this point, after having watched the judge’s initial
review of the forms, Jones’s counsel said, “I don’t think we should accept the
verdict from the jury because of the circumstances involved in the case; that they
said they were tired, they were cranky, and the Judge said they want to go home.”
Jones’s counsel, however, did not move for a mistrial.
       {¶ 10} When the jurors returned to the courtroom, the trial court read the
verdict form and announced the jury had reached a six-to-two verdict in the
defense’s favor. The court polled the six jurors in the majority, and each juror
confirmed their votes.
                     C. The postverdict motion for mistrial
       {¶ 11} Jones subsequently filed a motion for a mistrial, asserting that the
court should have sua sponte declared a mistrial on the night of deliberations rather
than accept the jury’s verdict. “Reasonable minds can only conclude,” Jones


                                         4
                                January Term, 2020




argued, “that [in] moving from [a] strongly deadlocked position to a complete
about-face less than 30 minutes after being instructed to return Monday at 8:30 am
that certain jurors surrendered their honest opinion as to the weight of the evidence
for the mere purpose of returning a verdict and going home.”
        {¶ 12} One month after the trial, while the motion was pending, the trial
court received a letter from a juror. In the letter, the juror explained that her juror
service had been stressful and said that she had ultimately agreed to a defense
verdict in order to avoid coming back the following week. She had “felt very
strongly that the plaintiff was correct in the case and the defendant was negligent.”
“Yet in the end, to speed the process along,” she wrote, “I and one other juror
changed our votes as the hour approached 11 p.m. Now I have to live with that
decision which went against what I believed was right.”
        {¶ 13} The trial court denied Jones’s motion for a mistrial. It noted that
“while it [was] nearly universal that jurors wish to keep their jury duty as short as
possible,” there was nothing coercive about requiring jurors to return on a Monday
following a week of jury duty. In deciding the motion, the court did not consider
the juror’s letter, concluding that because the juror’s statement did not suggest a
threat, bribe, or impropriety by an officer of the court, Evid.R. 606(B) precluded its
use to attack the verdict.
                                   D. The appeal
        {¶ 14} Jones appealed to the Eighth District Court of Appeals. Her first
assignment of error challenged the trial court’s refusal to order a new trial. The
court of appeals held that Evid.R. 606(B) did not preclude the court from
considering the letter because “the juror who wrote the letter did not testify at a
subsequent proceeding concerning the original verdict.” 2019-Ohio-347, 119
N.E.3d 490, ¶ 35. The court further found that “[n]otwithstanding the juror’s letter,
given the totality of the circumstances surrounding the jury’s deliberations, the trial
court’s denial of [Jones’s] motion for a mistrial was an abuse of discretion.” Id. at


                                          5
                             SUPREME COURT OF OHIO




¶ 29. The court also concluded that the trial court had committed plain error in not
giving a Howard charge after receiving the third and fourth jury notes.
       {¶ 15} After determining that the trial court had erred in not ordering a new
trial, the court of appeals went on to sustain two other assignments of error, which
related to the trial court’s rulings on pretrial motions. The court of appeals did not
rule on a final assignment of error, which argued that the verdict was against the
manifest weight of the evidence.
       {¶ 16} The Cleveland Clinic sought discretionary review in this court. We
agreed to consider two propositions of law. The first proposition of law asserts that
when the jurors are polled and confirm their assent to the verdict, the trial court
should not inquire into the motivations for the jury’s verdict except under limited
circumstances. The second proposition of law presents a related question of
whether Evid.R. 606(B) precludes a juror statement concerning a matter that the
juror would be precluded from testifying about under the rule.
                                   II. ANALYSIS
     A. The court of appeals erred in granting a new trial based on juror
                                   deliberations
       {¶ 17} In concluding that the trial court should have granted a new trial, the
court of appeals reached two subsidiary conclusions: (1) that the trial court erred in
failing to give a Howard charge and (2) that the juror’s letter should have been
considered by the trial court. It is not clear from the court of appeals’ opinion the
extent to which each of these subsidiary conclusions influenced the court’s ultimate
decision on the new trial issue. For example, at one point, the court declares that
“notwithstanding the juror’s letter,” 2019-Ohio-347, 119 N.E.3d 490, at ¶ 29, the
trial court erred in granting a new trial. But the court also says that the letter
“provides even more support,” id. at ¶ 30, for granting a new trial and then engages
in extensive analysis of whether the letter should have been considered. In our
reading, the court of appeals’ analysis of both the juror letter and the Howard charge


                                          6
                                 January Term, 2020




issue is intertwined with its analysis of the new-trial issue. Thus, we will consider
both subsidiary issues before we get to the ultimate question of whether the court
of appeals was correct in ordering a new trial based on Jones’s first assignment of
error.
            1. The trial court properly refused to consider the juror letter
         {¶ 18} The question whether a juror may testify about her mental or
emotional processes during deliberations to impeach a jury verdict is not a novel
one. A firmly established common-law rule prohibits the admission of such
testimony. State v. Hessler, 90 Ohio St. 3d 108, 123, 734 N.E.2d 1237 (2000). The
principle “protects the privacy of a jury’s deliberations from inquiry and promotes
the finality of jury verdicts.” State v. Mason, 82 Ohio St. 3d 144, 167, 694 N.E.2d
932 (1998). Evid.R. 606(B), which is grounded in the common-law rule, says:


                Upon an inquiry into the validity of a verdict or indictment,
         a juror may not testify as to any matter or statement occurring during
         the course of the jury’s deliberations or to the effect of anything
         upon that or any other juror’s mind or emotions as influencing the
         juror to assent to or dissent from the verdict or indictment or
         concerning the juror’s mental processes in connection therewith. A
         juror may testify on the question whether extraneous prejudicial
         information was improperly brought to the jury’s attention or
         whether any outside influence was improperly brought to bear on
         any juror, only after some outside evidence of that act or event has
         been presented.      However a juror may testify without the
         presentation of any outside evidence concerning any threat, any
         bribe, any attempted threat or bribe, or any improprieties of any
         officer of the court. A juror’s affidavit or evidence of any statement



                                           7
                             SUPREME COURT OF OHIO




       by the juror concerning a matter about which the juror would be
       precluded from testifying will not be received for these purposes.


       {¶ 19} Evid.R. 606(B) prohibits juror testimony to impeach a verdict save
for two circumstances. First, under what is commonly referred to as the “aliunde
rule,” a juror may testify about jury misconduct when evidence of that misconduct
arises from a source outside of the jury. State v. Schiebel, 55 Ohio St. 3d 71, 75-76,
564 N.E.2d 54 (1990). Second, even without outside evidence, a juror may testify
about “any threat, any bribe, any attempted threat or bribe, or any improprieties of
any officer of the court.” Evid.R. 606(B). Plainly, neither exception applies here.
       {¶ 20} Looking to the explicit terms of the rule, there was no “outside
evidence” that any “outside influence was improperly brought to bear on any juror.”
A juror’s own impressions of deliberations are not “outside evidence.” Schiebel at
75. And all that Jones offers aside from the juror note is conjecture that jurors felt
pressured to change their votes because of a desire to avoid further deliberations
and because of pressure from other jurors who felt the same way. This does not
amount to an “outside influence.” Rather, what Jones complains of is exactly the
type of internal juror dynamics that the aliunde rule is designed to keep sacrosanct.
Nor has Jones presented any evidence of a threat, bribe, attempted threat or bribe,
or impropriety by an officer of the court.
       {¶ 21} Nonetheless, the Eighth District found the rule to be “wholly
inapplicable” because “the juror who wrote the letter did not testify at a subsequent
proceeding concerning the original verdict.” 2019-Ohio-347, 119 N.E.3d 490, at
¶ 35. In other words, the Eighth District construed Evid.R. 606(B) to preclude only
sworn juror testimony. That is a misreading of the rule.
       {¶ 22} The last sentence of the rule is unambiguous: “A juror’s affidavit or
evidence of any statement by the juror concerning a matter about which the juror
would be precluded from testifying will not be received for these purposes.”


                                             8
                                 January Term, 2020




(Emphasis added.) Evid.R. 606(B). The juror letter was evidence of a statement
concerning a matter about which the juror was precluded from testifying under the
rule. Thus, it could not be used to impeach the verdict. The trial court got it right
when it refused to consider the letter; the court of appeals was wrong.
        2. The trial court did not err in failing to provide a Howard charge
       {¶ 23} At the time the jury reached its verdict, the trial court had decided to
provide a Howard charge and was discussing with counsel the proper timing of that
charge. Previous to this, Jones had not requested that the trial court administer a
Howard charge. Nevertheless, the court of appeals concluded that it was plain error
for the court not to have sua sponte administered a Howard charge after the jury
sent its third and fourth notes to the judge.
       {¶ 24} The Rules of Civil Procedure do not provide for plain-error review.
Indeed, “ ‘the idea that parties must bear the cost of their own mistakes at trial is a
central presupposition of our adversarial system of justice.’ ”           Goldfuss v.
Davidson, 79 Ohio St. 3d 116, 121, 679 N.E.2d 1099 (1997), quoting Montalvo v.
Lapez, 77 Haw. 282, 305, 884 P.2d 345 (1994), (Nakayama, J., concurring in part
and dissenting in part). Thus, we have explained that in recognizing plain error in
a civil case, a court must proceed with utmost caution, limiting use of the doctrine
to “the extremely rare case involving exceptional circumstances where error, to
which no objection was made at the trial court, seriously affects the basic fairness,
integrity, or public reputation of the judicial process, thereby challenging the
legitimacy of the underlying judicial process itself.” Id. Nothing in the facts before
us makes this one of those extremely rare cases in which civil plain-error review is
appropriate. Id. Indeed, we find no error, plain or otherwise.
       {¶ 25} A Howard charge reminds deadlocked jurors that their duty is to
decide the case if they can conscientiously do so. Ohio Jury Instructions, CV
Section 31.907 (Rev.Feb. 25, 2012). It challenges them to try a final time to reach
consensus. State v. Robb, 88 Ohio St. 3d 59, 81, 723 N.E.2d 1019 (2000). There is


                                           9
                              SUPREME COURT OF OHIO




no set period of time after which a court must give a Howard charge. Indeed, the
trial judge, who has followed the course of juror deliberations and who has the
benefit of nuanced observation of the jury, is generally in a far better position than
a reviewing court to determine the appropriate timing of such a charge. Thus, a
trial court’s decision whether and when to provide the instruction is a matter within
the court’s discretion and is reviewed only for an abuse of that discretion. See State
v. Brown, 100 Ohio St. 3d 51, 2003-Ohio-5059, 796 N.E.2d 506, ¶ 37.
       {¶ 26} The court of appeals concluded that the judge should have given the
Howard charge when the jury sent its third note to the judge around 8:00 p.m.
Remember, though, that only an hour before, the jury had been instructed to restart
its deliberations from the beginning upon the replacement of the juror who was
excused. In light of the relatively short time that had elapsed since deliberations
commenced anew, we find no abuse of discretion in the trial court’s failure to
supply a Howard charge after the third juror note.
       {¶ 27} Nor do we find any error in the trial court’s failure to give a Howard
charge after the fourth juror note. Upon receiving the fourth note, the trial court
instructed the jury to return the next week, determined to provide a Howard charge,
and undertook a discussion with counsel about the proper timing of such a charge.
Only the abrupt announcement that the jury had reached a verdict prevented the
charge from being administered.
              3. The trial court properly refused to order a new trial
       {¶ 28} Having concluded that the court of appeals erred in its conclusions
that the trial court should have considered the juror’s letter and should have given
a Howard charge, we turn to the ultimate question: should the trial court have
granted a new trial?
       {¶ 29} We agree with the court of appeals that Jones’s postverdict motion
for a mistrial is best analyzed under the standards for a motion for new trial set forth
in Civ.R. 59. Civ.R. 59(A) allows for a new trial upon the following grounds:


                                          10
                                    January Term, 2020




                (1) Irregularity in the proceedings of the court [or] jury, * * *
        or abuse of discretion, by which an aggrieved party was prevented
        from having a fair trial;
                (2) Misconduct of the jury or prevailing party.


In addition, the rule contains a catch-all provision that a new trial may be granted
“in the sound discretion of the trial court for good cause shown.” Civ.R. 59(A).
        {¶ 30} We find no misconduct or irregularity that warrants a new trial.
Having excluded the juror’s letter, we are left with the mere fact that the jury broke
a deadlock and returned a verdict soon after it was told to come back on Monday.
There is no evidence that the jurors breached their oaths. There is no evidence of
any improper outside influence. And nothing in the jury’s notes to the judge
suggests any misconduct.
        {¶ 31} Furthermore, there was nothing extraordinary about the length of the
jury deliberations here. The jury had only been deliberating for a single day—about
12 hours inclusive of breaks—at the time it reached its verdict. And from the time
that it was instructed to begin deliberations anew, the jury had been deliberating for
fewer than three hours.
        {¶ 32} It is true that deliberations extended fairly late into Friday night. But
this occurred at the jury’s choice—the judge asked the jurors if they wanted to
continue deliberations when one juror had to leave, and they responded that they
did. And while the jury was told that it would have to come back the next week,
there is nothing unusual about jury deliberations proceeding into the following
week.
        {¶ 33} Thus, we find none of the grounds set forth in Civ.R. 59(A)(1) and
(2) to be present in this case. As to the catch-all provision, the decision whether to
grant a new trial is entrusted “to the sound discretion of the trial court.” Civ.R.


                                            11
                              SUPREME COURT OF OHIO




59(A). We find no abuse of that discretion. See Jenkins v. Krieger, 67 Ohio St. 2d
314, 320, 423 N.E.2d 856 (1981). Thus, the court of appeals erred in concluding
that the matters relating to the jury deliberations warranted a new trial.
                     B. Matters to be considered on remand
        {¶ 34} The decision below focused primarily on whether to grant a new trial
based on the issues surrounding the jury deliberations. But after resolving those
issues, the court of appeals reached two other assignments of error. It concluded
that the trial court erred in granting the Cleveland Clinic’s motion in limine and that
the trial court failed to decide discovery motions filed by Jones. The court also
declined to reach an assignment of error that asserted that the jury’s verdict was
against the weight of the evidence. Though these issues are beyond the propositions
of law we accepted, we need to say something about them in order to appropriately
frame a remand order.
        {¶ 35} The court of appeals found that the trial court erred in granting a
motion in limine that precluded Jones from introducing a portion of the deposition
testimony of a Cleveland Clinic cardiac sonographer. Because we declined to
accept a proposition of law on that issue, we have no occasion to revisit the court
of appeals’ decision on it in this proceeding.
        {¶ 36} The court of appeals did not, however, discuss whether Jones
suffered any prejudice as a result of the trial court’s ruling, that is, whether the jury
would have arrived at a different verdict were it not for the purported error. See
Hayward v. Summa Health Sys./Akron City Hosp., 139 Ohio St. 3d 238, 2014-Ohio-
1913, 11 N.E.3d 243, ¶ 25. In its brief, the Cleveland Clinic asserts that the Eighth
District never analyzed whether Jones was prejudiced, noting that Jones did not use
at trial other related parts of the deposition transcript that the trial court held were
admissible. This is a matter appropriately left to the court of appeals in the first
instance. Thus, on remand, the court of appeals should determine whether Jones



                                           12
                                  January Term, 2020




was prejudiced by the trial court’s limitation on the use of the cardiac sonographer’s
testimony.
        {¶ 37} In a single paragraph at the close of the opinion, the court of appeals
sustained an assignment of error relating to the trial court’s failure to rule on pretrial
discovery motions filed by Jones and directed the court to rule on the motions upon
remand. The Cleveland Clinic cites the general rule that when a trial court fails to
rule on a pretrial motion, it is presumed to have been overruled, State ex rel. The V
Cos. v. Marshall, 81 Ohio St. 3d 467, 469, 692 N.E.2d 198 (1998), and argues that
any error concerning the motions was not prejudicial. Again, these arguments are
beyond the propositions of law accepted by this court and should be addressed to
the court of appeals on remand.
        {¶ 38} Finally, the court of appeals did not reach Jones’s final assignment
of error, which asserted that the jury verdict was against the manifest weight of the
evidence. The court should do so on remand.
                                 III. CONCLUSION
        {¶ 39} The court of appeals erred when it sustained Jones’s first assignment
of error and held that the trial court should have ordered a new trial. We remand
the case to the court of appeals for consideration of the remaining assignments of
error in a manner consistent with this opinion.
                                                                     Judgment reversed
                                                                   and cause remanded.
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, CALLAHAN, and
STEWART, JJ., concur.
        STEWART, J., concurs, with an opinion.
        LYNNE S. CALLAHAN, J., of the Ninth District Court of Appeals, sitting for
DONNELLY, J.
                                 _________________
        STEWART, J., concurring.


                                           13
                              SUPREME COURT OF OHIO




        {¶ 40} I concur in the decision reached by the majority, but I write
separately to state my concerns about the trial court’s management of the jury in
this case and the perils that improper management can have on jury verdicts.
        {¶ 41} “Jury service is a public duty, and every citizen should willingly
serve when called upon. In return, it behooves society to make jury service as
pleasant and as little burdensome as possible, rather than rendering it an ordeal or
impossible for many.” State v. Osborne, 10th Dist. Franklin No. 75AP-327, 1976
Ohio App. LEXIS 6149, at *30 (May 11, 1976) (Whiteside, J., concurring).
        {¶ 42} The nearly 11 hours that the jury deliberated on the final day of this
case became an ordeal. And those deliberations did not begin until after the jury
had sat through closing arguments and the jury charge that morning. By the end of
the day, the jury had sent a note to the court indicating that the jurors were “tired”
and “cranky.” It should come as no surprise that the jurors were tired and cranky
under these circumstances. Even the court and counsel for appellants blamed their
fatigue for their inability to accurately recollect the timing of the day’s events.
Under these conditions, the jurors could not have been expected to perform to the
best of their ability.
        {¶ 43} By not suspending deliberations for the day, the court tried to
accommodate the jury’s expectation that the court would conclude the jury’s
service that day. The court told the prospective jurors during voir dire, “I promise
you this case will be efficient and move. It will be in your hands by Friday so you
can at least—that is my promise to you. If I don’t get there, I failed.” True, the
court simply promised the jury that it would begin deliberations by Friday (a
promise that the court kept). But it is also easy to see that the jurors might have
understood the court’s goal to be that they would conclude their service by the end
of the day on Friday. It goes without saying that jurors have lives outside the
courtroom. And unlike the personnel being paid to perform their respective duties
during the trial, or the parties who have a direct stake in the jury’s verdict, citizens


                                          14
                                 January Term, 2020




who serve on a jury gain no tangible benefit for doing so, apart from a small per
diem meant to cover their expenses. It is just their civic duty to serve. But our
system of jury service does jurors a disservice by the way we sometimes treat them.
One example is by asking them to change their life plans at the last minute. Trial
courts could avoid this by refraining from making promises that risk creating
expectations the trial court may be unable to keep. It is unfair to the jurors and
unfair to the parties to require a jury to render a verdict when the primary focus of
the jurors is the end of their jury service.
        {¶ 44} These problems are all apparent in this case. Regardless of which
side prevails, the confidence in a jury verdict rendered under circumstances like
these is tenuous at best. The option the court gave to the jury of continuing
deliberations into the late hours of a Friday evening or returning on Monday
morning left the jury between a rock and a hard place. It is no surprise that under
circumstances like this, jurors might put their own personal interests above the
interests of the parties.
        {¶ 45} “ ‘Twenty-nine percent of adult Americans have served as trial
jurors at some point in their lives. The remaining 71% of us live with, live next to,
work with, or otherwise hear about the experiences—good and bad—from the 29%
who have lived it first-hand.’ ” National Center for State Courts Center for Jury
Studies,    Tom      Munsterman,      Director    Emeritus,     Mission     Statement,
http://www.ncsc-jurystudies.org/who-we-are/mission (accessed June 25, 2020)
[https://perma.cc/HN33-EY4R]. The judiciary must ensure that citizens endure the
least amount of burden, hardship, and inconvenience as possible when serving on
a jury and that parties have their cases decided fairly and on the merits. To the
extent there is anything that interferes with this responsibility, we need to do better.
Not doing so fails to respect and appreciate the importance of jury service and
undermines the judicial system.
                                 _________________


                                           15
                           SUPREME COURT OF OHIO




       The Mellino Law Firm, L.L.C., Christopher M. Mellino, Meghan C.
Lewallen, Margo Kay Moore, and Calder C. Mellino; and Paul W. Flowers Co.,
L.P.A., Paul W. Flowers, and Louis E. Grube, for appellee.
       Roetzel & Andress, L.P.A., Stephen W. Funk, Emily K. Anglewicz, R.
Mark Jones, and Tammi J. Lees, for appellants.
       Reminger Co., L.L.C., and Brian D. Sullivan, urging reversal for amicus
curiae Academy of Medicine of Cleveland and Northern Ohio.
                              _________________




                                       16